  Case 2:19-cv-00101-LGW-BWC Document 23 Filed 08/28/20 Page 1 of 2

                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court
                      IN THE UNITED STATES DISTRICT COURT
                                                                                   By casbell at 8:45 am, Aug 28, 2020
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 JENNIFER JOHNSON,

                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-101

        v.

 EFRIEDRICH SOUTHEAST GEORGIA,
 LLC, d/b/a FIRST LIGHT HOME CARE,

                Defendant.


                                            ORDER

       Plaintiff filed her Complaint on August 30, 2019. Doc. 1. On this same date, the Court

issued its standard Rule 26 Instruction Order. Doc. 2. The Court issued a summons to

Defendant on the same date. Doc. 3. Defendant filed a motion to dismiss on November 20,

2019, doc. 4, but no motion to stay deadlines or proceedings. Counsel for Defendant entered a

notice of appearance on December 12, 2019. Doc. 10. The Court issued an Order for the parties

to show cause why this case should not be dismissed for failure to follow the Court’s Order

regarding the parties’ Rule 26(f) obligations. Doc. 14. As a result, the parties filed their Rule

26(f) report, and the Court issued a Scheduling Order setting, among others, a deadline of August

24, 2020 for the filing of the parties’ proposed pre-trial order. Doc. 16; Doc. 17 at 3. Upon

Defendant’s motion, the Court entered a stay in these proceedings, which would be lifted upon

resolution of Defendant’s motion to dismiss but which did not extend or otherwise amend any

deadlines. Docs. 18, 20. The Honorable Lisa Godbey Wood denied in part Defendant’s motion

for dismissal on June 29, 2020. Doc. 21.
  Case 2:19-cv-00101-LGW-BWC Document 23 Filed 08/28/20 Page 2 of 2



       August 24, 2020—the date by which the parties were to submit their proposed pre-trial

order—has passed, and the parties failed to make this submission. Thus, the Court ORDERS the

parties to file any appropriate motion seeking extension of the still-pending deadlines.

       SO ORDERED, this 28th day of August, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
